United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellingham, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William Bothwell, for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1635
Issued: May 15, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 28, 2018 appellant, through his representative, filed a timely appeal from an
August 17, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3
ISSUE
The issue is whether appellant has met his burden of proof to establish more than 10 percent
permanent impairment of his left hand, for which he previously received a schedule award.
FACTUAL HISTORY
On March 12, 2012 appellant, then a 43-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed left thumb pain as a result of 30 years of
repetitive casing and sorting mail as a part of his employment duties. By decision dated March 22,
2012, OWCP accepted the claim for left thumb osteoarthritis.
Appellant sought treatment with Dr. Philip Blazar, a Board-certified orthopedic surgeon.
On June 11, 2012 Dr. Blazar performed an authorized left thumb carpometacarpal arthroplasty
with interposition.
In a July 26, 2017 report, Dr. Frank A. Graf, a Board-certified orthopedic surgeon,
evaluated appellant and provided findings pertaining to his left thumb. With respect to the left
thumb, he diagnosed left thumb basilar degenerative osteoarthritis with diminished pinch and grasp
status post arthroplasty and soft tissue procedure basilar joint of the left thumb. Dr. Graf opined
that appellant’s left thumb carpometacarpal joint had reached maximum medical improvement
(MMI), Dr. Graf determined that there were permanent changes at the left basilar joint of the
thumb. Utilizing Table 15-2, Digit Regional Grid, of the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),4 he determined
that carpometacarpal joint instability warranted the default value of 15 percent permanent
impairment of the left thumb.5
On September 12, 2017 appellant filed a claim for a schedule award (Form CA-7).
On September 27, 2017 OWCP routed Dr. Graf’s report and the case file to Dr. Herbert
White Jr., an OWCP district medical adviser (DMA) Board-certified in occupational medicine, for
review and a determination as to whether appellant sustained permanent impairment of his left
thumb and the date of MMI.

2

5 U.S.C. § 8101 et seq.

3

The Board notes that following the August 17, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
4

A.M.A., Guides (6th ed. 2009).

5

Id. at 393, Table 15-2.

2

In an October 1, 2017 report, the DMA discussed findings in the medical records pertaining
to appellant’s left thumb and noted that x-rays dated February 14, 2013 revealed postsurgical
changes of the left thumb carpometacarpal joint. Utilizing Table 15-2, Digit Regional Grid, of the
A.M.A., Guides, he provided a diagnosis-based impairment (DBI) rating based upon a thumb
carpometacarpal arthroplasty.6 The DMA utilized the net adjustment formula to calculate 26
percent permanent impairment of the left thumb.7 He reported that because the joint involved the
hand, the digit impairment would be converted to a hand impairment. In accordance with Table
15-12, the DMA converted the 26 percent digit impairment to 10 percent permanent impairment
of the left hand.8 He further reported that he was unable to render a rating based on the range of
motion (ROM) method because no thumb ROM findings were provided in the medical records.
The DMA explained that Dr. Graf obtained a left digit impairment of 15 percent using the
DBI method with the diagnosis of thumb carpometacarpal instability while he calculated 26
percent impairment using the diagnosis of carpometacarpal arthroplasty. He reported that the
A.M.A., Guides provide that if there is more than one method to rate a particular impairment, the
method producing the higher rating should be used. In this instance, the carpometacarpal
arthroplasty diagnosis produced the higher rating. He concluded that appellant sustained 10
percent permanent impairment of the left hand and that MMI was reached on July 26, 2017, the
date of Dr. Graf’s examination.
On February 6, 2018 OWCP routed the DMA’s October 1, 2017 report to Dr. Graf for
comment pertaining to his left thumb impairment rating. By letter dated April 24, 2018, Dr. Graf
noted review of the DMA’s report and indicated that he had no problems with his calculations.
On June 21, 2018 OWCP routed the case file and referred appellant to Dr. Christopher
Geary, a Board-certified orthopedic surgeon, for a second opinion evaluation and impairment
evaluation of the left thumb using both ROM and DBI methods for evaluating permanent
impairment.
In his July 11, 2018 report, Dr. Geary provided three measurements pertaining to thumb
ROM. He measured interphalangeal flexion at 60 degrees for one percent impairment, extension
at 20 degrees for zero percent impairment, metacarpophalangeal joint flexion at 40 degrees for two
percent impairment, metacarpophalangeal joint extension at 10 degrees for zero percent
impairment, carpometacarpal joint adduction at three centimeters for four percent impairment,
carpometacarpal joint abduction at 40 degrees for two percent impairment, and
metacarpophalangeal opposition at four centimeters for nine percent impairment. This combined
to equal 18 percent permanent impairment based on the ROM method.
Dr. Geary reported that utilizing the DBI method, he would rate the diagnosis of left thumb
carpometacarpal arthritis with subsequent arthroplasty.9 Application of the net adjustment formula
6

Id. at 394, Table 15-2.

7

Id. at 411.

8

Id. at 421, Table 15-12.

9

Supra note 5.

3

resulted in 26 percent digit impairment. Dr. Geary explained that the DBI method should be used
since it provided a higher rating than the ROM method. He converted the 26 percent left thumb
impairment to 10 percent permanent impairment of the left hand. Dr. Geary concluded that
appellant had reached MMI on the date of Dr. Graf’s examination, July 26, 2017.
By decision dated August 17, 2017, OWCP granted appellant a schedule award for 10
percent permanent impairment of the left hand. The date of MMI was July 26, 2017. The award
covered a period of 24.4 weeks from July 26, 2017 to January 12, 2018.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.10 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the American Medical Association, Guides
to the Evaluation of Permanent Impairment as the appropriate standard for evaluating schedule
losses.11 As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).12
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class of diagnosis (CDX) condition, which is then adjusted by grade modifiers based
on functional history (GMFH), physical examination (GMPE), and clinical studies (GMCS).13 The
net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).14
The A.M.A., Guides also provide that ROM impairment methodology is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
DBI sections are applicable.15 If ROM is used as a stand-alone approach, the total of motion
impairment for all units of function must be calculated. All values for the joint are measured and
added.16 Adjustments for functional history may be made if the evaluator determines that the

10

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

11

20 C.F.R. § 10.404; L.T., Docket No. 18-1031 (issued March 5, 2019); see also Ronald R. Kraynak, 53 ECAB
130 (2001).
12

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5 (March 2017).
13

A.M.A., Guides 383-492.

14

Id. at 411.

15

Id. at 461.

16

Id. at 473.

4

resulting impairment does not adequately reflect functional loss and functional reports are
determined to be reliable.17
OWCP issued FECA Bulletin No. 17-06 to explain the use of the DBI methodology versus
the ROM methodology for rating of upper extremity impairments.18 Regarding the application of
ROM or DBI impairment methodologies in rating permanent impairment of the upper extremities,
FECA Bulletin No. 17-06 provides in pertinent part:
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.” (Emphasis in the original.)19
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.”20
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser providing
rationale for the percentage of impairment specified.21
ANALYSIS
The Board finds that the case is not in posture for decision.
Following Dr. Graf’s July 26, 2017 impairment rating, OWCP routed the case file to
Dr. White, serving as a DMA, for an opinion regarding appellant’s permanent impairment of the
left thumb. In his October 1, 2017 report, the DMA related that appellant’s impairment should be

17

Id. at 474.

18

FECA Bulletin No. 17-06 (May 8, 2017).

19

A.M.A., Guides 477.

20

FECA Bulletin No. 17-06 (May 8, 2017); V.L., Docket No. 18-0760 (issued November 13, 2018); A.G., Docket
No. 18-0329 (issued July 26, 2018).
21
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (March 2017).

5

rated for the diagnosis for carpometacarpal arthroplasty.22 He thereafter explained his rating and
concluded that appellant had 26 percent permanent impairment of the left thumb, which converted
to 10 percent impairment of the left hand.23 The DMA properly noted, however, that ROM
findings were not provided to ascertain a ROM rating.
OWCP referred appellant to Dr. Geary for a second opinion evaluation and impairment
rating utilizing both DBI and ROM methods for rating permanent impairment. In his July 11, 2018
report, Dr. Geary properly provided three range of motion measurements in accordance with the
A.M.A., Guides and found that the ROM method would result in 18 percent permanent impairment
of the left digit. He also utilized the DBI rating method and found that appellant sustained 26
percent impairment to the left digit based on the DBI method. Dr. Geary’s report was sufficient
to warrant referral to an OWCP DMA to determine the extent of permanent impairment of
appellant’s left thumb. After obtaining the permanent impairment rating from second opinion
physician, Dr. Geary, based on both ROM and DBI assessments, OWCP should have referred the
case record back to a DMA for his review and findings relative to impairment.24 OWCP
procedures provide that the DMA should verify the calculations of the rating physician and
determine the percentage of impairment according to the sixth edition of the A.M.A., Guides.25
Consequently, the Board finds that further development of the medical evidence is required
to determine the extent of appellant’s permanent impairment for schedule award purposes. The
case will be remanded for Dr. Geary’s report to be routed to the DMA for further development in
accordance with OWCP procedures. After such further development as deemed necessary, it shall
issue a de novo merit decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

22

Supra note 6.

23

A.M.A., Guides 421, Table 15-12.

24

Supra note 21.

25

See supra note 21; see also J.M., Docket No. 16-0224 (issued May 20, 2016).

6

ORDER
IT IS HEREBY ORDERED THAT the August 17, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: May 15, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

